Citation Nr: 0932471	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  


FINDINGS OF FACT

1.  Bilateral hearing loss disability as defined by 
regulation is currently demonstrated.  

2.  Exposure to acoustic trauma has been conceded by the RO. 

3.  There is competent medical evidence of record linking 
current bilateral hearing loss to acoustic trauma in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
bilateral healing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for bilateral hearing loss.   This is so 
because the Board is taking action favorable to the veteran 
in the decision below.  As such, this decision poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).
 
II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensorineural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish the existence of a current hearing loss 
disability for which service connection may be granted, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least 3 of these 5 threshold levels must 
measure more than 25 decibels, or speech recognition must be 
lower than 94 percent.  38 C.F.R. § 3.385.  

The service treatment records do not show hearing loss, 
although the hearing thresholds at the January 1967 
separation examination are higher than those demonstrated at 
the January 1963 enlistment examination.  The post-service 
evidence includes reports from a February 2007 VA audiometric 
examination that demonstrated bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Tinnitus was 
also demonstrated.  The examiner concluded that it was at 
least as likely as not that tinnitus was the result of in-
service noise exposure but that it was not likely that 
hearing loss was a result of such exposure.  However, a 
private audiologist in an April 2007 opinion found it "quite 
likely" that the veteran's hearing loss began in service due 
to exposure to rifle noise without the advantage of hearing 
aids.  The RO in granting service connection for tinnitus has 
essentially conceded in-service acoustic trauma.  See 
February 2007 rating decision. 

While it is true, as noted by the RO, that the examiner who 
rendered the April 2007 opinion did not have the benefit of 
reviewing the claims file in conjunction with the 
examination, a claims file review is not a strict requirement 
for private medical opinions, and a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008).  Unless the preponderance of 
the evidence is against a claim, it cannot be denied.  
Gilbert, 1 Vet. App. at 49.  Thus, given the positive April 
2007 opinion and the fact that exposure to acoustic trauma 
has been conceded and without finding error in the RO's 
action the Board will exercise its discretion to find that 
the evidence is in relative equipoise and conclude that 
service connection for bilateral hearing loss may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
  
  
ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


